 In the Matter ofWILMINGTON BOATWORKSandUNITEDBROTHERHOODOFWELDERS,CUTTERS, ANDHELPERS OFAMERICA,LOCAL No. 53Case No. R-5840.Decided September 15, 1948Messrs. Ralph' D. SweeneyandJ.E. Simpson,of Los Angeles,Calif., for the Company.Mr. Earl I. Be Ming,for the Welders.Mr. David Sokol,of Los Angeles, Calif., for the Council.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Brotherhood of Welders, Cut-ters, and Helpers of America, Local No. 53, herein trilled the Welders,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Wilmington Boat Works, Wilmington,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDaniel J. Harrington, Trial Examiner.Said hearing was held atLos Angeles, California, on August 10, 1943.The Company, theWelders, and Los Angeles Metal Trades Council, herein called theCouncil, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings, madeat the hearing, are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs.The Council moved at the hearing that the petition of the Weldersbe dismissed on the ground that the unit requested was inappropriatefor collective bargaining purposes.In view of the findings of factset forth in Section LII,infra,the motion is hereby granted.Upon the entire record in the case, the Board makes the following52 N. L.R. B., No. 105.614 WILMINGTON BOAT WORKSFINDINGS OF FACTI.THEBUSINESS OF THE COMPANY615Wilmington Boat Works, a California corporation, maintains its-principal office and place of business at Wilmington, California, whereit is engaged in the building and repair of wooden boats for theUnited States Navy.During the yearly period ending May 31, 1943,the Company purchased materials (consisting chiefly of lumber, pipe,pipe fittings, paint, machinery, and. boat equipment) having a valueof $462,581, of which approximately 65 percent originated outside theState of California.The Company admits that it is engaged in com-merce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Welders, Cutters, and Helpers of America,Local No. 53, is a labor organization admitting to membership em-ployees of the Company.Los Angeles Metal Trades Council comprises several craft organiza-tions affiliated with the American Federation of Labor, which admitto membership employees of the Company.III.THE ALLEGED APPROPRIATD UNITThe Welders petitions for a unit'of welders, cutters, lead-burners,and their helpers, excluding supervisors with the right to hire or dis-charge.The Company and the Council contend that such a unit isinappropriate, particularly in view of the history of collective bar-gainingon a plant-wide basis.It has previously been indicated that the Companyis engaged in theconstruction of wooden vessels. Such construction work requires littlewelding.Prior to June 1942, the Company had no welders; when-ever welding had to be done, job welders were called in.FollowingJune 1942, the Company began hiring a few welders.A peak employ-ment of 12 was reached about 6 months prior to the hearing.There-after the number began to fall steadily as the necessary weldingoperations were completed.As of the time of the hearing the Com-pany employed only 3 welders and 2 helpers.' The total number ofproduction and maintenance employees was between 175 and 200.The Company has no separate department for its welders, and thewelders do not have a foreman of their own. They are under theimmediate supervision of a field engineer insofar as work assignments1One helper worked with the welders only part of the time;the rest of the time heperformed other work about the yard. 616DEICRSIO'NS OF NAfrIONAL LABOR RELATION'S BOARDare concerned.2Work assignments, however, are made to various,departments of the Company.The individual welder thereupon notonly, comes under the supervision of the foreman of the departmentto which he is assigned, but makes out his time card to that depart-ment.The welders have a shed in the yard as their central head-quarters where they generally report for' assignments.Much of their-work is laid out at the shed, and approximately 50 percent of the weld-ing is performed there.There is no question but that the work performed by the Company's,welders is skilled, and that the welders do no other work than welding..On the other hand, many of the Company's other employees are skilledcraftsmen.Accordingly, the welders have the same wage standards.as many other employees.Moreover, their hours and working con-ditions do not differ from those of the other employees.The Company has maintained collective bargaining relations withAmerican Federation of Labor unions for 15 years. rn December'1940 a dispute between the, Boat Builders' Assn. of Southern Cali-fornia, of which the Company was a member, and five A. F. of L.unions was settled by arbitration.As a result of the arbitrationthe Company and the unions became parties to a, contract effectivefor one year from December 2, 1940, with a provision for automaticrenewal from year to year, by which the unions were jointly recognizedas the exclusive collective bargaining representative of all productionand maintenance employees.This contract was twice automaticallyrenewed.On June 1, 1943, the Company and the Council enteredinto a master zone agreement of the Pacific Coast shipbuilding area.Prior thereto on May 7, 1943, however, the Welders had presented acontract to the Company.The president of the Company testifiedthat the 1940, arbitrator's contract and the subsequent renewals thereof,did -not cover welders.The 1940 contract by its terms is applicableto all production and maintenance employees.- The Council contendsthat this language applied to the welders who were hired by the Com-pany after the contract was signed.We consider the Council's con-tention to be a reasonable interpretation of the contract, and findaccordingly that collective bargaining relations with the Companyfor the past 3 years have been upon an industrial basis.We are of the opinion that the factors which may be consideredto favor a separate unit of welders in this case do not balance thefactors tending to support a continuance of bargaining upon a singleproduction and maintenance unit basis. -While the Company's weld-ers are skilled employees, nevertheless, their position in the operationalset-up of the Company is not such as to set them off from other pro-2 The welders do have a lead man. It was testified that the lead man laid out the workand made all work assignments. WILMINGTON BOAT WORKS617duction employees so that they can be considered to have interestspeculiar to themselves apart from their common skills.Thus in themanufacture of wooden ships, their work plays only a minor, not amajor role.The Company does not even recognize welding as anindependent department under independent supervision.Moreover,the welders do not work as a group, but are individually assigned tovarious production departments from day to day. It thus appears thatthe welders have as much contact with other employees as with oneanother.This absence of a definite identity as a group, when coupledwith the fact that past bargaining relations have been conductedupon an industrial basis, leads to the conclusion that a separate unitof welders is not appropriate at this time.We find that the unitrequested by the, Welders is inappropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining unit soughtto be established by the petition is not appropriate, we find that noquestion concerning the representation of employees of the Companyin an appropriate unit has arisen within the meaning of Section 9 (c)of the Act.,ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees ofWilmington BoatWorks,Wilmington, California, filed by United Brotherhood ofWelders, Cutters, and Helpers of America, Local No. 53, be, and,it herebyis,dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.